DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Election/Restrictions
Applicant’s election without traverse of claims 9-15 in the reply filed on 03/04/2021 is acknowledged. Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Claims 9-15 are under consideration in this Office Action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “38a” has been used to designate both a switch near V1 and a switch near the ground connection in Figure 3.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 1: 10, 18a and 16 
Figure 2: 20 and 28b 
Figure 3: 30, 303, 301, 38b, 38a, 34 and 32 
Figures 6a/6b: 60
Figures 10a/10b: 160 and 162
Figure 11: 170
Figures 12a/12b: 180, 121, 122, 124, 125, 126, 127, 128, 129 and 1291
Figure 13: 190
Figure 14: 200, 141, 143, 145 and 147
Figures 15-19: 210, 220, 230, 240 and 250
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 14 recites the limitation "the further electrode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lal et al. (U.S. 2008/0116080), hereinafter Lal.
Regarding claim 9, Lal teaches an apparatus for implementing an electrochemical process (see e.g. Fig. 1d, electrochemical cell 108; Paragraph 0045, lines 1-4), comprising an electrode (see e.g. Figs. 1c/1d, working electrode/cathode stripe 109; Paragraph 0045, lines 5-9), a primary circuit arranged to apply a voltage to 
Regarding claim 10, Lal teaches the control arrangement comprising a gate electrode positioned proximate the electrode (see e.g. Fig. 1c, gate electrodes 110 near working electrode 109) and arranged to apply an electric field to control charge on the electrode (see e.g. Paragraph 0043, lines 7-10, and Paragraph 0045, lines 9-12).
Regarding claim 11, Lal teaches the control arrangement comprising a secondary circuit arranged to apply a voltage to the gate electrode to produce the electric field (see e.g. Figs. 1c/1d, circuit comprising voltage source 112 which biases the gate electrode; Paragraph 0045, lines 12-14).
Claim(s) 9, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwatsu et al. (U.S. 2016/0083856), hereinafter Iwatsu, claim 12 evidenced by Jörissen et al. (“ENERGY | Energy Storage”, Encyclopedia of Electrochemical Power Sources-, 2009).
Regarding claim 9, Iwatsu teaches an apparatus for implementing an electrochemical process (see e.g. Fig. 1, plating treatment apparatus 1; Paragraph 0033, lines 3-8), comprising an electrode (see e.g. Fig. 1, counter electrode 22), a primary circuit arranged to apply a voltage to the electrode to implement an electrochemical reaction (see e.g. Fig. 4, circuit running from electrode 22 to electrode 
Regarding claim 12, Iwatsu teaches the control arrangement comprising a capacitor arrangement positioned proximate to the electrode (see e.g. Fig. 3, a capacitor is formed by counter electrode 22 and indirect electrode 21, which is surrounded by insulating layer 23, Paragraph 0036, lines 1-2; a capacitor being defined as two oppositely charged electrodes separated by an electrically non-conducting medium or dielectric, which may be an electrochemical electrolyte, see e.g. Jörissen Page 220, Col. 1, lines 10-15) and arranged to apply an electric field to control charge on the electrode (the two electrodes generate an electric field which causes charged particles S and C to gather on the electrode surfaces; Paragraph 0041, lines 1-4, and Paragraph 0042, lines 3-14).
Regarding claim 13, Iwatsu teaches the control arrangement comprising a secondary circuit arranged to apply voltage to the capacitor arrangement to produce the electric field (see e.g. Fig. 1, circuit from electrode 22 to electrode 21 through voltage source 30; Paragraph 0041, lines 1-4).
Regarding claim 14, Iwatsu teaches the capacitor arrangement being formed by a further electrode and the electrode forming a pair of capacitive electrodes (see e.g. .
Claim(s) 9, 12-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwatsu et al. (U.S. 2016/0083856), hereinafter Iwatsu, claim 12 evidenced by Jörissen et al. (“ENERGY | Energy Storage”, Encyclopedia of Electrochemical Power Sources-, 2009).
Regarding claim 9, Iwatsu teaches an apparatus for implementing an electrochemical process (see e.g. Fig. 1, plating treatment apparatus 1; Paragraph 0033, lines 3-8), comprising an electrode (see e.g. Fig. 1, direct electrode 20), a primary circuit arranged to apply a voltage to the electrode to implement an electrochemical reaction (see e.g. Fig. 4, circuit running from electrode 22 to electrode 20 through voltage source 30 and switch 31 to perform copper plating; Paragraph 044, lines 1-11), and a control arrangement for controlling a charge on the electrode to affect the electrochemical reaction (see e.g. Figs. 3 and 4, voltage applied between indirect electrode 21 and counter electrode 22 causes charged particles S and C to gather on surfaces of electrodes 20, 21 and 22, improving uniformity and quality in the subsequent plating; Paragraph 0041 and Paragraph 0045, lines 1-7).
Regarding claim 12, Iwatsu teaches the control arrangement comprising a capacitor arrangement positioned proximate to the electrode (see e.g. Fig. 3, a capacitor is formed around direct electrode 20 by counter electrode 22 and indirect electrode 21, which is surrounded by insulating layer 23, Paragraph 0036, lines 1-2; a capacitor being defined as two oppositely charged electrodes separated by an electrically non-conducting medium or dielectric, which may be an electrochemical 
Regarding claim 13, Iwatsu teaches the control arrangement comprising a secondary circuit arranged to apply voltage to the capacitor arrangement to produce the electric field (see e.g. Fig. 1, circuit from electrode 22 to electrode 21 through voltage source 30; Paragraph 0041, lines 1-4).
Regarding claim 15, Iwatsu teaches the capacitor arrangement comprising a pair of further electrodes forming a capacitor and positioned proximate the electrode (see e.g. Fig. 1, indirect electrode 21 and counter electrode 22 form a capacitive pair near direct electrode 20, as stated above in regards to claim 12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mishra et al. (U.S. 2008/0296173) teaches an electrolysis transistor which utilizes one or more gate electrodes to reduce the voltage necessary for electrolysis at an anode and/or cathode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795